303 S.W.3d 632 (2010)
Ehrman DAVIS, Appellant,
v.
STATE of Misssouri, Respondent.
No. ED 92602.
Missouri Court of Appeals, Eastern District, Division Four.
February 23, 2010.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Mary Highland Moore, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Ehrman L. Davis (hereinafter, "Movant") pleaded guilty to kidnapping, Section 565.110 RSMo (2000)[1], tampering with a motor vehicle, Section 569.080, assault in the second degree, Section 565.060, and property damage in the first degree, Section 569.100. Movant now appeals from the motion court's judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant alleges the motion court erred in denying his post-conviction motion because the record does not refute his claim that the plea judge was biased and his plea counsel was ineffective for failing to investigate witnesses who would have provided Movant with a viable alibi.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed. Rule 84.16(b).
NOTES
[1]  All further statutory references herein are to RSMo (2000) unless otherwise indicated.